F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                     UNITED STATES CO URT O F APPEALS
                                                                       August 6, 2007
                            FO R TH E TENTH CIRCUIT                 Elisabeth A. Shumaker
                                                                        Clerk of Court

    U N ITED STA TES O F A M ER ICA,

                Plaintiff-Appellee,

    v.                                                  No. 07-3100
                                                 (D.C. No. 06-CR-20031-CM )
    K EV IN M A RTIN ,                                    (D . Kan.)

                Defendant-Appellant.



                             OR D ER AND JUDGM ENT *


Before KELLY, M U RPH Y, and O’BRIEN, Circuit Judges.




         On December 4, 2006, defendant Kevin M artin pleaded guilty to one count

of possessing with intent to distribute more than 5 grams of substance containing

cocaine base. Pursuant to a written plea agreement between M artin and the

United States, M artin “knowingly and voluntarily waive[d] any right to appeal or

collaterally attack any matter in connection with his prosecution, conviction and




*
      This panel has determined unanimously that oral argument would not
materially assist the determination of this appeal. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral
argument. This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
10th Cir. R. 32.1.
sentence.” Plea Agrmt. at 7, ¶ 11. M ore specifically, he “knowingly waive[d]

any right to appeal a sentence imposed that is within the guideline range

determined appropriate by the court. . . . In other words, he waive[d] the right to

appeal the sentence imposed in this case except to the extent, if any, the court

departs upwards from the applicable guideline range determined by the court.”

Id. W ith respect to the calculation and imposition of sentence, M artin also

      waive[d] any right to have the facts that determine the offense level
      under the Guidelines be alleged in the indictment and found by a jury
      beyond a reasonable doubt; agree[d] that facts that determine the
      offense level will be found by the court at sentencing by a
      preponderance of the evidence and agree[d] that the court may
      consider any reliable evidence, including hearsay, in making those
      findings; and agree[d] to waive all constitutional challenges to the
      validity of the Guidelines.

Id. at 3, ¶ 3. The parties also stipulated in the plea agreement that M artin was in

possession of the crack cocaine within 1,000 feet a school, but M artin did not

stipulate that his possession within 1,000 feet of a school was done knowingly or

intentionally. Id. at 3-4, ¶ 5.

      At the change of plea hearing, the district court specifically questioned

M artin about the appeal waiver contained in the plea agreement and his desire to

waive his appeal rights. The court explained how sentencing would work and

informed M artin that if the court imposed a sentence that was higher than M artin

expected, he still could not appeal. The court ultimately accepted the plea,

finding that it was knowing and voluntary.



                                          -2-
      At the sentencing hearing, the district court found that M artin’s total

offense level was 26 and his criminal history category was IV, which yielded an

advisory guideline range of 92 to 115 months. The court sentenced M artin to 92

months of imprisonment. The judgment was filed on M arch 15 and entered on the

docket on M arch 16, 2007. Despite the waiver of appellate rights in the plea

agreement, M artin filed a pro se notice of appeal on April 2, 2007.

      M artin’s April 2 notice of appeal was untimely, because he should have

filed his notice of appeal on or before M arch 30, 2007. See Fed. R. App. P.

4(b)(1). Accordingly, on M ay 16, 2007, we entered an order partially remanding

this case to the district court to allow M artin to file a motion for extension of time

to file an appeal under Rule 4(b)(4) and attempt to show excusable neglect or

good cause for his late filing. On July 24, 2007, through his counsel, M artin

asked the district court to grant him an extension, arguing that he had given the

notice of appeal to prison officials for filing on M arch 28, 2007, and that the

delay in filing was their fault, not his.

      On July 26, 2007, the district court entered an order finding that M artin had

demonstrated excusable neglect or good cause and granting his request to file his

notice of appeal out of time. Because the district court has extended the time for

filing the notice of appeal and M artin’s notice of appeal was filed within the

thirty-day extension period granted by the district court, we have jurisdiction over

this appeal.

                                            -3-
      W e proceed, then, to Appellee’s M otion to Enforce an Appeal Waiver,

which the United States has filed in accordance with United States v. Hahn,

359 F.3d 1315 (10th Cir. 2004) (en banc) (per curiam). The United States

contends that M artin has waived his right to appeal because he received a

sentence within the guideline range and that we should therefore dismiss this

appeal. Under Hahn, we consider “(1) whether the disputed appeal falls within

the scope of the waiver of appellate rights; (2) whether the defendant knowingly

and voluntarily waived his appellate rights; and (3) whether enforcing the waiver

would result in a miscarriage of justice.” Id. at 1325.

      M artin contends that the issue he intends to pursue on appeal does not fall

within the scope of the appeal waiver. M artin’s docketing statement reflects that

the issue his counsel intends to raise on appeal is “[w]hether defendant was w ithin

1,000 [feet] of a school for sentencing purposes.” Docketing Stmt. at 4 (lowered

from upper case). In his response to the government’s motion to enforce, M artin

contends that the scope of the appeal wavier does not encompass the district

court’s “findings of law at the sentencing hearing” and that he “should be able to

appeal the Judge’s findings regarding Defendant’s culpability for being within

1,000 [feet] of a school.” Aplt.’s Resp. to Aplee.’s M ot. to Enforce the Appeal

W aiver at 3. M artin does not contend that the appeal waiver was not knowing and

voluntary or that enforcing it would be a miscarriage of justice.




                                         -4-
      Based upon our careful review of the plea agreement, transcripts of the

change of plea and sentencing hearings, the government’s motion to enforce and

M artin’s response, we conclude that the issue M artin seeks to appeal was clearly

within the scope of the appeal waiver. W e further conclude that M artin waived

his right to appeal knowingly and voluntarily and that enforcing the appeal waiver

would not result in a miscarriage of justice.

      The motion of the United States to enforce the appeal waiver is GR AN TED

and the appeal is DISM ISSED. The mandate shall issue forthwith.



                                       ENTERED FOR THE COURT
                                       PER CURIAM




                                          -5-